Case 2:19-cv-00075-JRG-RSP Document 25 Filed 12/03/19 Page 1 of 3 PageID #: 127



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 GREG RUMBAUGH, Individually & On                 §
 Behalf of all Others Similarly Situated,         §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §                  No. 2:19-cv-00075
                                                  §
 STATE FARM MUTUAL AUTOMOBILE                     §
 INSURANCE CO.,                                   §
                                                  §
           Defendant.                             §

                                  NOTICE OF DISMISSAL

 TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE:

        COMES NOW, GREG RUMBAUGH, Individually & On Behalf of All Others Similarly

 Situated, and files this, Notice of Dismissal pursuant to Rule 41(a)(1), FED. R. CIV. P., and, in

 support thereof, would respectfully show unto the Court:

                                                 I.

        Plaintiff filed his Original Complaint in this action on March 4, 2019. Defendant filed a

 Rule 12(b)(1) Motion to Dismiss for Lack of Jurisdiction on June 7, 2019. Defendant has not

 served an answer to Plaintiff’s Original Complaint or a Motion for Summary Judgment. Cf.

 41(a)(1), FED. R. CIV. P. Plaintiff has not previously dismissed any federal or state court action

 based on or including the claims asserted herein. Id. The Court has not certified a class for

 litigation or settlement purposes. Id. Pursuant to Rule 41(a)(1), FED. R. CIV. P., Plaintiff hereby

 moves the Court to dismiss this action without prejudice.
Case 2:19-cv-00075-JRG-RSP Document 25 Filed 12/03/19 Page 2 of 3 PageID #: 128



        WHEREFORE, PREMISES CONSIDERED, GREG RUMBAUGH respectfully prays

 that the Court dismiss this case without prejudice. Plaintiff further prays for such other legal or

 equitable relief to which he may be justly entitled.

                                Respectfully submitted,


                                By: /s/   James Holmes
                                    James A. Holmes (Attorney in Charge)
                                    State Bar No. 00784290

                                THE LAW OFFICE OF JAMES HOLMES, P.C.
                                212 SOUTH MARSHALL
                                HENDERSON, TEXAS 75654
                                (903) 657-2800
                                (903) 657-2855 (fax)
                                jh@jamesholmeslaw.com

                                ATTORNEY FOR PLAINTIFF




 OF COUNSEL:

 Linda Dedman
 State Bar No. 24007098

 Dana Harbin
 State Bar No. 00784211

 DEDMAN LAW, PLLC

 12720 Hillcrest Road, Suite 1045
 Dallas, Texas 75230
 (214) 361-8885
 (214) 363-4902




                                                  !2
Case 2:19-cv-00075-JRG-RSP Document 25 Filed 12/03/19 Page 3 of 3 PageID #: 129



                            CERTIFICATE OF CONFERENCE

        I hereby certify that I have met and conferred with Mr. Wayne Mason, Counsel for State

 Farm Mutual Automobile Insurance Company regarding the foregoing matters. State Farm

 Mutual Automobile Insurance Co. does not oppose the relief sought herein.




                                         /s/   James A. Holmes




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served

 on STATE FARM MUTUAL AUTOMOBILE INSURANCE CO., through its attorney of record,

 Mr. Wayne Mason, at DRINKER BIDDLE & REATH, LLP, 1717 Main Street, Suite 5400, Dallas,

 Texas 75201, on this, the 3rd day of December 2019, via the electronic filing system for the

 United States District Court for the Eastern District of Texas.




                                         /s/   James A. Holmes




                                                  !3
